PER CURIAM.
Plaintiff, Bestfoods (f/k/a CPC International, Inc.), filed an appeal with the Tax Court of New Jersey on March 29, 1998, challenging the local property tax assessment for 1998 placed on its corporate headquarters by defendant, Borough of Englewood Cliffs. The complaint, filed pursuant to N.J.S.A. 54:3-21, challenged the assessment of the property, located at 680-700 Sylvan *238Avenue, N.J.S.A. 54:51A-6. Following a five day trial in the Tax Court, judgment was entered for an aggregate assessment of $28,335,700. Plaintiff filed this appeal on April 12, 2001, and defendant cross-appealed on April 30, 2001. We consolidated both appeals by order of July 27, 2001.
The property, which consists of four connected buildings comprising 264,434 square feet of enclosed space located on approximately 22.6 acres, has been the subject of several previous tax appeals including a published Appellate Division decision, CPC Int’l Inc. v. Englewood Cliffs, 193 N.J.Super. 261, 265, 473 A.2d 548 (App.Div.), certif. denied, 97 N.J. 578, 483 A.2d 124 (1984). The factual background and evidence presented during the five days of trial are fully set forth in Judge Pizzuto’s opinion reported at 19 N.J.Tax 266 (Tax 2001). Plaintiff challenges the judgment, contending that Judge Pizzuto erred in evaluating the land as vacant and accepting defendant’s valuation based upon the maximum density permitted (498,000 square feet). Plaintiff also attacks the manner in which Judge Pizzuto arrived at his decision. Defendant seeks an increase in the assessment, taking issue with the allowance accepted for renovation, which included costs for asbestos abatement.
We have thoroughly reviewed the entire record and are satisfied that the judgment of the Tax Court should be affirmed substantially for the reasons expressed by Judge Pizzuto in his published opinion.
Affirmed.